         Case: 1:19-cv-06415 Document #: 51 Filed: 07/20/20 Page 1 of 16 PageID #:712




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

    AARON MCCLENON, et al.,

    Petitioners,
                                                         Case No. 19-cv-06415
    v.
                                                         Judge Mary M. Rowland
    POSTMATES INC.,

    Respondent.

                        MEMORANDUM OPINION AND ORDER

           Petitioner couriers Aaron McClenon, et al. and Respondent Postmates, Inc.,

bring cross motions to compel arbitration and stay the litigation pending the outcome

of arbitration [4] [18 & 20] under 9 U.S.C. § 4. For the following reasons, the parties’

motions are granted in part and denied in part.

BACKGROUND

           Petitioners are 200 Illinois couriers who work for Respondent Postmates Inc.,

an online food delivery platform. (Dkt. 6 at 1; 3). To work for Postmates, each courier

must sign a “Fleet Agreement,” which classifies them as independent contractors, not

employees. (Id. at Appendix E § 7A). 1

The Fleet Agreement

           The Fleet Agreement contains a Mutual Arbitration Provision stating that the

parties “agree to resolve any disputes between them exclusively through final and



1Postmates updated its Fleet Agreement on April 3, 2019. Petitioners, however, stopped working for
Postmates prior to that date. Petitioners are thus subject to and pursued arbitration under Postmates’
2018 Fleet Agreement which will be discussed herein. (Dkt. 6 at Keller Decl. ¶ 14).

                                                  1
   Case: 1:19-cv-06415 Document #: 51 Filed: 07/20/20 Page 2 of 16 PageID #:713




binding arbitration instead of filing a lawsuit in court.” (Id. at § 11A). The Provision

contains an express Class Action Waiver and Representative Action Waiver, which

provides that “any and all disputes or claims between the parties will be resolved in

individual arbitration” and that the parties “waive their right to have any dispute or

claim brought, heard or arbitrated as a class and/or collective action” or

“representative action.” (Id. at §§ 11Bii-iii).

       The arbitration requirement applies to “any and all claims between the

Parties, including but not limited to those arising out of or relating to this Agreement,

the Contractor’s [courier’s] classification as an independent contractor, … and all

other aspects of the Contractor’s relationship with Postmates….” (Id. at § 11Ai).

Pursuant to a delegation clause, the parties must also use arbitration for disputes

regarding the Mutual Arbitration Provision itself (with a specified caveat):

       Only an arbitrator, and not any federal, state, or local court or agency, shall
       have the exclusive authority to resolve any dispute relating to the
       interpretation, applicability, enforceability, or formation of this Mutual
       Arbitration Provision. However, as stated in Section 11B.IV below, the
       preceding clause shall not apply to the Class Action Waiver and Representative
       Action Waiver.

(Id. at § 11Aii). Section 11Biv states:

       Notwithstanding any other clause contained in this Agreement, this Mutual
       Arbitration Provision, or the American Arbitration Association Commercial
       Arbitration Rules ("AAA Rules"), any claim that all or part of this Class Action
       Waiver and/or Representative Action Waiver is unenforceable, unconscionable,
       void, or voidable shall be determined only by a court of competent jurisdiction
       and not by an arbitrator. As stated above, all other disputes regarding
       interpretation, applicability, enforceability, or formation of this Mutual
       Arbitration Provision shall be determined exclusively by an arbitrator.

(Id.) (emphasis added).



                                             2
   Case: 1:19-cv-06415 Document #: 51 Filed: 07/20/20 Page 3 of 16 PageID #:714




      To initiate arbitration, a courier must file a demand stating “(1) the name and

address of the party seeking arbitration, (2) a statement of the legal and factual basis

of the claim, and (3) a description of the remedy sought.” (Id. at § 11Bi). Arbitration

is administered by the American Arbitration Association (“AAA”) under its

Commercial Arbitration Rules and “Postmates shall pay the arbitrator’s and

arbitration fees and costs, unless applicable law requires otherwise.” (Id. at §§ 11Biv;

11Bvi).

Petitioners’ Arbitration Demands

      On March 6, 2019, Petitioners’ counsel informed Postmates that it represents

more than 3,000 Postmates couriers in California and Illinois who claim Postmates

has misclassified them as independent contractors. (Id. at Appendix A). Counsel

represented that the couriers planned to “proceed with every arbitration

simultaneously” which would “obligate Postmates to pay AAA more than $20

million—” a number that “will continue to grow, as roughly 500 additional drivers

engage our firm each week.” (Id.) Given this expense, counsel offered to discuss

alternative processes for resolving the claims. (Id.) Despite attempts to resolve the

matter in the following months, the parties were unable to come to a mutually

agreeable solution. (Dkt. 6 at 5).

      On April 22, 2019, Petitioners’ counsel filed an arbitration demand with AAA

on behalf of 4,925 California Postmates couriers and on May 13, 2019, filed a demand

on behalf of additional claimants, including the 200 Illinois Petitioners here. (Dkt. 17

at Exhibits B-E). Both demands were filed as a single document reciting the



                                           3
   Case: 1:19-cv-06415 Document #: 51 Filed: 07/20/20 Page 4 of 16 PageID #:715




claimants’ grievances and an attached spreadsheet listing the individual claimants.

(Id. at Evangelis Decl. ¶¶ 4-5). AAA determined that it would administer the

arbitrations and assessed filing fees payable by Postmates under the Fleet

Agreement. (Dkt. 6 at Keller Decl. ¶ 17).

      On May 31, 2019, AAA contacted Postmates regarding its position on the

assessed fees and arbitration demands. (Id. at ¶ 18). Postmates responded that in its

view no arbitration proceedings had begun because the couriers’ arbitration demands

were improper under the Fleet Agreement. (Id. at Exhibit G). For example, Postmates

argued that the demands had been filed as “one, mass arbitration demand” which

“circumvents the Fleet Agreement’s express requirement that all arbitrations must

take place on an individualized basis.” (Id.).

      On June 7, 2019, AAA informed the parties that the couriers’ demands were

proper under AAA’s rules and that if Postmates had an issue regarding the substance

or manner of the demands, it could raise that issue with the appointed arbitrator. (Id.

at Exhibit I). AAA further stated that it would decline to administer the couriers’

claims unless Postmates paid $11,022,400 in administrative filing fees by June 13,

2019. (Id.)

      On June 10, Postmates reiterated its objection that the couriers “exploited

AAA’s rules by filling a collective demand” and requested that AAA allow Postmates

to pay arbitration fees as cases are administered, rather than for all cases at once.

(Id. at Exhibit J). In response, Petitioners’ counsel re-filed individual demands for

each courier using AAA’s individual demand form. (Id. at Keller Decl. ¶ 24).



                                            4
   Case: 1:19-cv-06415 Document #: 51 Filed: 07/20/20 Page 5 of 16 PageID #:716




Postmates maintained that the demands, although served individually, were still

deficient because they “continued to assert generic claims that were copied and

pasted thousands of times” and did not recite the amount in controversy asserted by

each courier. (Dkt. 17 at Evangelis Decl. ¶ 12). Postmates declined to pay AAA’s filing

fees by June 13, 2019. (Dkt. 6 at Keller Decl. ¶ 25).

       On June 17, 2019, AAA informed the parties that the couriers’ demands were

sufficient to trigger arbitration, but that it would decline to administer the cases

unless all fees were paid. (Id. at Exhibit M). AAA suggested that Postmates could pay

an initial fee of $300.00 per claimant while the parties further considered mediation

or other options. (Id.) As neither party agreed to that solution, AAA closed the cases.

(Id. at Exhibit P).

Petitioners Seek Court Intervention

       On June 3, 2019, Petitioners’ filed a petition to compel arbitration in the

Northern District of California on behalf of the California couriers. The California

couriers moved to compel arbitration and for an order that Postmates pay arbitration

filing fees. Postmates filed a cross-motion to compel arbitration requesting that

petitioners refile their demands as individual arbitration demands and proceed to

arbitration on an individual basis. The court granted the motions, but only insofar as

they sought an order compelling arbitration. Adams v. Postmates Inc., 414 F. Supp.




                                           5
    Case: 1:19-cv-06415 Document #: 51 Filed: 07/20/20 Page 6 of 16 PageID #:717




3d 1246 (N.D. Cal. 2019). The court denied petitioners’ request for fees and Postmates’

request that petitioners refile their demands. 2 Id.

       On September 26, 2019 Petitioners, Illinois couriers, filed a Petition to Compel

Arbitration with this Court. As in the California proceedings, the parties each moved

to compel arbitration in accordance with the Fleet Agreement.

                                  LEGAL STANDARDS

       Under the Federal Arbitration Act (“FAA”), “[a] written provision in … a

contract… to settle by arbitration a controversy thereafter arising out of such contract

… shall be valid, irrevocable, and enforceable.” 9 U.S.C. § 2. The Act “mandates that

district courts shall direct parties to proceed to arbitration on issues as to which an

arbitration agreement has been signed.” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S.

213, 218 (1985) (emphasis in original). It reflects a “’‘liberal federal policy favoring

arbitration agreements,”’ AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 346 (2011)

(quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)),

and places ‘“arbitration agreements on an equal footing with other contracts.”’ Gore

v. Alltel Comm’ns, LLC, 666 F.3d 1027, 1032 (7th Cir. 2012) (quoting Concepcion, 563

U.S. at 339). “When deciding whether parties agreed to arbitrate a certain matter,

courts generally should apply ordinary state-law principles that govern the formation

of contracts.” Druco Rest., Inc. v. Steak N Shake Enterp., Inc., 765 F.3d 776, 781 (7th

Cir. 2014).



2That order has been appealed by Postmates. Postmates v. Adams, No. 19-17362 (9th Cir. 2020).
Postmates’ motion to stay while the appeal was pending was denied by the district court. Adams v.
Postmates, Inc., No. 19-3042 SBA, 2020 WL 1066980 (N.D. Cal. Mar. 5, 2020).

                                               6
      Case: 1:19-cv-06415 Document #: 51 Filed: 07/20/20 Page 7 of 16 PageID #:718




        Under the FAA, a “party aggrieved by the alleged failure, neglect, or refusal of

another to arbitrate under a written agreement for arbitration may petition any

United States district court … for an order directing that such arbitration proceed in

the manner provided for in such agreement.” 9 U.S.C. § 4. Courts deciding motions to

compel arbitration apply a summary judgment standard in accordance with Federal

Rule of Civil Procedure 56(c). Tickanen v. Harris & Harris, Ltd., 461 F.Supp.2d 863,

866 (E.D. Wis. 2006); Meyer v. Uber Technologies, Inc., 868 F.3d 66, 74 (S.D.N.Y.

2017). Movants are required to “provide sufficient evidence in support of their claims

such that a reasonable jury could return a verdict for them under applicable law.”

Friends for Health: Supporting North Shore Health Center v. PayPal, Inc., No. 17 C

1542, 2018 WL 2933608, at *3 (N.D. Ill. June 12, 2018) (internal quotations omitted).

The Court may consider exhibits and affidavits regarding the arbitration agreement.

Id.

                                      ANALYSIS

        The parties agree that the Mandatory Arbitration Provision is valid and that

Petitioner’s misclassification claims must be resolved through arbitration.

Consequently, Petitioners argue that the Court should compel Postmates to pay the

filing fees necessary to commence arbitrations with the AAA and all future

arbitration fees, as required by the Fleet Agreement. (Dkt. 6 at Exhibit E § 11Bvi).

Postmates counters that no fees are due because Petitioners’ demands are inadequate

under the Fleet Agreement which requires that arbitration proceed on an individual

basis. According to Postmates, Petitioners are attempting to proceed with arbitration



                                            7
    Case: 1:19-cv-06415 Document #: 51 Filed: 07/20/20 Page 8 of 16 PageID #:719




on a de facto class-wide basis in violation of the Class Action and Representative

Action Waivers. Hence, Postmates seeks an order compelling Petitioners to refile

their demands and proceed with arbitration on an individual basis.

Postmates’ Request for Individual Arbitration

        Postmates asks the Court to enter an order “(1) requiring each Petitioner to

refile their demand as an individual arbitration demand that sets forth the facts and

legal theories of relief, and the amount in controversy, applicable to the particular

Petitioner; and (2) requiring each Petitioner to proceed to arbitration on an individual

basis—i.e., without improperly invoking the benefits of class or collective arbitration,

such as collective administration by the AAA, conditioning the commencement of one

arbitration on the commencement of all arbitrations and payment of all fees, or

objecting to a payment plan that compensates AAA for arbitrations as they proceed

and are prosecuted.” (Dkt. 20 at 2).

        As a threshold matter, the Court must determine whether it—or an

arbitrator— has the authority to determine whether Petitioners’ demands contravene

the Fleet Agreement’s requirement of individual arbitration. The Mutual Arbitration

Provision contains a delegation clause which confers to the arbitrator the “exclusive

authority to resolve any dispute relating to the interpretation, applicability,

enforceability, or formation of the[e] Mutual Arbitration Provision.” (Dkt. 6 at Exhibit

E § 11Aii). 3 Under this clause alone, the authority to interpret the Class Action and


3
 Postmates argues that the issue of whether Petitioners seek class or collective arbitration cannot be
delegated to an arbitrator; it must be decided by a court. (Dkt. 17 at 11). It is well-settled that, although
courts generally resolve questions of arbitrability, the parties may delegate to an arbitrator whether
an issue is subject to arbitration so long as they do so “clear[ly] and unmistakabl[y].” Henry Schein,

                                                     8
    Case: 1:19-cv-06415 Document #: 51 Filed: 07/20/20 Page 9 of 16 PageID #:720




Representative Action Waivers and determine whether Petitioners’ demands violate

these provisions would fall to the arbitrator, not the Court.

        The delegation clause does contain a limited exception related to the Class

Action and Representative Action Waivers: “[A]s stated in Section 11B.IV below, the

preceding clause shall not apply to the Class Action Waiver and Representative

Action Waiver.” (Id.) Section 11Biv, in turn, states that “any claim that all or part of

this Class Action Waiver and/or Representative Action Waiver is unenforceable,

unconscionable, void, or voidable shall be determined only by a court of competent

jurisdiction and not by an arbitrator.”

        The parties disagree about the scope of the exception to the delegation clause.

Petitioners maintain that the exception is limited to challenges that the Class Action

or Representative Action Waiver is unenforceable, unconscionable, void, or voidable.

Because the parties agree that the provisions are enforceable and valid, Petitioners

argue that Postmates must raise their objections about Petitioners’ arbitration

demands to an arbitrator and not the Court. Postmates contends that § 11Aii exempts

all issues regarding the Class Action and Representative Action Waivers from the

delegation clause, and that § 11Biv merely lists examples of the types of exempted



Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 530 (2019) (citing First Options of Chicago, Inc. v.
Kaplan, 514 U.S. 938, 944-45 (1995)). This includes issues regarding whether the parties seek class or
collective arbitration. See Herrington v. Waterstone Mortg. Corp., 907 F.3d 502, 507 fn. 3; 511 (7th Cir.
2018). A delegation clause is one way “parties can agree to arbitrate gateway questions of arbitrability,
such as whether the parties have agreed to arbitrate [a particular issue] or whether their agreement
covers a particular controversy.” Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 66; 68-69; 72 (2010)
(enforcing delegation clause similar to that in Fleet Agreement providing that “[t]he Arbitrator, and
not any federal, state, or local court or agency, shall have exclusive authority to resolve any dispute
relating to the interpretation, applicability, enforceability or formation of this Agreement including,
but not limited to any claim that all or any part of this Agreement is void or voidable.”). Postmates,
the drafter of this agreement, does not challenge the validity of the delegation clause at issue here.

                                                   9
  Case: 1:19-cv-06415 Document #: 51 Filed: 07/20/20 Page 10 of 16 PageID #:721




challenges to those provisions. Thus, it argues that the Court must consider whether

Petitioners’ demands violate the Class Action and/or Representative Action Waiver.

      A federal court must “apply[] general state-law principals of contract

interpretation to the interpretation of an arbitration agreement”. Volt Info. Scis., Inc.

v. Bd. of Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 475 (1989). Under

Illinois law, “[a] contract is to be construed as a whole” and “meaning and effect must

be given to every part of the contract including all its terms and provisions, so no part

is rendered meaningless or surplusage unless absolutely necessary.” Coles-Moultrie

Elec. Co-op. v. City of Sullivan, 709 N.E.2d 249, 253 (Ill. App. Ct. 1999). Unambiguous

terms must be enforced according to their plain language, Regency Commercial

Assocs., LLC v. Lopax, Inc., 869 N.E.2d 310, 316 (Ill. App. Ct. 2007), but where there

is silence or ambiguity as to who should decide an issue, federal courts must apply a

presumption against arbitration. First Options, 514 U.S. at 944-45 (“Courts should

not assume that the parties agreed to arbitrate arbitrability unless there is clear and

unmistakable evidence that they did so.”) (internal quotations omitted).

      The parties primarily base their respective interpretations of the delegation

clause on the plain language of §§ 11Aii and 11Biv. Nevertheless, the Court begins

by briefly addressing Postmates’ argument that “Petitioners’ interpretation at best

highlights an ambiguity in the reach of the delegation clause’s carve-out” and

therefore, the Court should apply the First Options presumption against arbitration.

(Dkt. 33 at 6). “An ambiguity does not exist simply because the parties disagree as to

the meaning of a contractual provision[,] [r]ather an ambiguity exists when the



                                           10
    Case: 1:19-cv-06415 Document #: 51 Filed: 07/20/20 Page 11 of 16 PageID #:722




contractual provision contains language that is susceptible to more than one

reasonable interpretation.” Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 547

(Ill. App. Ct. 2013). This is a determination courts must make independently of the

parties’ contentions. Id. The Court does not believe §§ 11Aii or 11Biv are ambiguous;

the Fleet Agreement “clearl[y] and unmistakabl[y]” confers to the arbitrator the

authority to resolve issues concerning any dispute regarding the Mutual Arbitration

Provision with one exception: a challenge to the Class Action waiver as unenforceable,

unconscionable, void, or voidable. First Options, 514 at 944-45. This is consistent with

the approach of other federal courts in this district when interpreting similar

language in delegation clauses. See e.g., Lee v. Uber Techs., Inc., 208 F. Supp. 3d 886,

891 (N.D. Ill. 2016) (delegation clause providing that ‘“disputes arising out of or

relating to interpretation or application of this Arbitration Provision, including the

enforceability, revocability or validity of the Arbitration Provision or any portion of

the Arbitration Provision[ ] ... shall be decided by an Arbitrator and not by a court or

judge”’ met the “clear and unmistakable” standard); Kemph v. Reddam, No. 13 CV

6785, 2015 WL 1510797, at *4 (N.D. Ill. Mar. 27, 2015) (reaching same conclusion

regarding delegation clause providing that ‘“any dispute ... under this loan agreement

will be resolved by binding arbitration” and “defin[ing] ‘dispute’ as ‘including any

issue concerning the validity, enforceability, or scope of this loan or the Arbitration

agreement.’”)   4




4The Mutual Arbitration Provision’s express incorporation of the AAA Rules is further evidence that
the parties clearly and unmistakably delegated arbitrability issues to an arbitrator. (See Dkt. 6 at
Exhibit E § 11Bvi). Vergara v. Nintendo of Am. Inc., No. 19 C 6374, 2020 WL 2571903, at *3 (N.D. Ill.

                                                 11
   Case: 1:19-cv-06415 Document #: 51 Filed: 07/20/20 Page 12 of 16 PageID #:723




        In light of the plain language of the delegation clause, the Court concludes that

its exception is limited to challenges to the enforceability of the Class Action and

Representative Action Waivers. The relevant language reads, “[A]s stated in Section

11BIV below, the preceding clause [conferring the arbitrator with the authority to

determine arbitrability] shall not apply to the Class Action Waiver and

Representative Action Waiver.” (Dkt. 6 at Exhibit E § 11Aii) (emphasis added). In the

Court’s view, the language is unambiguous that the prefacing phrase—“as stated in

Section 11BIV”— limits the reach of the broader phrase that follows—“shall not

apply”— to what is stated in § 11Biv: claims that the Class Action and/or

Representative Action Waivers are “unenforceable, unconscionable, void, or

voidable.” (Id.)

        When considering the California couriers’ motion to compel, the Adams court

adopted the same interpretation of nearly identical language albeit a different version

of the Fleet Agreement. Adams, 414 F. Supp. 3d at 1253-54. There the delegation

clause exception read: “However, as stated in Section 10Biv below, the preceding

clause shall not apply to any dispute relating to or arising out of the Class Action

Waiver and Representative Action Waiver….” Id. at 1252. Section 10Biv was identical

to Section 11Biv in the present version of the Fleet Agreement. Id. Rejecting the same

proposed interpretation of these terms as Postmates currently advances, the Court

concluded:

        [T]he exception to the delegation clause is limited specifically to challenges
        to the enforceability of the Class Action and Representative Action

May 21, 2020) (collecting cases) (“[A]n arbitration agreement’s incorporation of the AAA rules qualifies
as a ‘clear and unmistakable’ agreement to arbitrate arbitrability.”).

                                                  12
  Case: 1:19-cv-06415 Document #: 51 Filed: 07/20/20 Page 13 of 16 PageID #:724




      Waivers—and not more generally to “any dispute” concerning the waivers,
      as Postmates contends. … By prefacing the exception with “as stated in
      Section 10Biv below,” the maxims of contract interpretation require the Court
      to construe “any dispute” in tandem with the provisions of Section 10Biv.

Id. at 1253-54 (emphasis in original).

      Postmates argues that “the only way to read the two clauses that does not

nullify one of the provisions or render it meaningless” is that “the specific enumerated

claims in Section 11Biv illustrate,” rather than restrict, “the types of claims that fall

within the general carve-out in Section 11Aii.” (Dkt 33 at 6) (emphasis in original)

(internal quotations and citations omitted). But this interpretation itself renders the

more specific exception in Section 11Biv superfluous, as challenges to the

enforceability of the Class Action and/or Representative Action Waivers would always

be encompassed in the broader prohibition that the delegation clause “shall not apply

to the Class Action Waiver and Representative Action Waiver.” (Id. at Exhibit E §

11Aii); see also Adams, 414 F. Supp. 3d at 1254 (“Construing the ‘any dispute’

language as a separate exception would impermissibly render the more specific

provisions in Section 10Biv superfluous, since ‘any dispute’ would always include a

claim that the Waivers are unenforceable.”).

      Moreover, Postmates asks the Court to ignore the plain meaning of the phrase

“as stated” and ascribe it a meaning akin to “as illustrated by” or “including but not

limited to”. (Dkt. 20 at 10; Dkt. 33 at 6). The Court, however, must “presume[ ] the

provisions [in a contract] are purposefully inserted and th[at] language is not

employed idly.” Coles-Moultrie Elec. Co-op., 709 N.E.2d at 253. Several provisions in

the Fleet Agreement, such as § 11Ai, use the phrase “including but not limited to,”

                                           13
    Case: 1:19-cv-06415 Document #: 51 Filed: 07/20/20 Page 14 of 16 PageID #:725




suggesting that if the parties truly meant to ascribe that meaning to the phrase “as

stated” they would have done so explicitly. (See Dkt. 6 at Exhibit E §§ 1C, 2A, 2B, 3C,

6A, 6B, 7B, 8A, 10A, 10B, 10C, 11Ai, and 12Bviii). The Court’s interpretation upholds

the plain meaning of §§11Aii and 11Biv and reads them together to avoid rendering

either provision superfluous.

        In sum, the Court concludes that the Fleet Agreement delegates to the

arbitrator the exclusive authority to resolve Postmates’ claims that Petitioners’

arbitration demands violate the Class Action and Representative Action Waivers by

seeking de facto class arbitration. As such, the Court declines to consider the merits

of the parties’ arguments on that issue and leaves them for an arbitrator to resolve. 5

Postmates’ requests that the Court order Petitioners to refile their demands and

proceed with arbitration without resorting to certain collective arbitration tactics are

denied.

Petitioners’ Request for Fees

        The Court also declines to grant the Petitioners’ request that the Court order

Postmates to “(1) pay all arbitration filing fees and arbitration retainers necessary to

proceed with Petitioners’ demands for arbitration within 14 days of the fees being

invoiced by AAA, and (2) pay any subsequent invoices related to Petitioners’



5 Postmates alerts the Court of its concern that “unless the Court addresses this issue, Postmates may
be left with no forum in which to advance its argument” because in the ongoing Adams proceedings in
California, the “AAA refused to appoint an arbitrator to answer that question [regarding whether
Petitioners seek de facto class arbitration] upon Postmates’ request.” (Dkt. 33 at fn. 2). While the Court
is frustrated for the hundreds of couriers and for Postmates that they have been unable to have the
merits of the claims heard and resolved while the lawyers have engaged in the procedural gymnastics,
the law on arbitration agreements and the language of the Fleet Agreement, drafted by Postmates,
ties the Court’s hands.

                                                   14
   Case: 1:19-cv-06415 Document #: 51 Filed: 07/20/20 Page 15 of 16 PageID #:726




arbitrations within 14 days of receiving those invoices.” (Dkt. 6 at 12). As the Adams

court observed, when an arbitration agreement, such as the Fleet Agreement at issue,

incorporates the AAA’s Rules, “the payment of arbitration fees, including related

expenses, is a procedural condition precedent to be decided by the arbitrator,” not the

Court. No. 3:19-cv-03042-SBA, Dkt. 253 at 13 (citing Dealer Computer Servs., Inc. v.

Old Colony Motors, Inc., 588 F.3d 884, 887 (5th Cir. 2009)); see also Lumbermens Mut.

Cas. Co. v. Broadspire Mgmt. Servs., Inc., 623 F.3d 476, 482 (7th Cir. 2010) (citing

Dealer approvingly). Further, ordering the payment of all fees up front would be

premature, as Postmates challenges this as a collective arbitration tactic. The Court

must give the arbitrator a chance to determine whether conditioning the start of any

one arbitration on the payment of fees for all related arbitration demands

contravenes the Fleet Agreement.

                                   CONCLUSION

       For the foregoing reasons, Petitioners’ Motion to Compel Arbitration and

Postmates’ Cross-Motion to Compel Arbitration and Stay Proceedings are granted in

part and denied in part. The Court grants the motions insofar as they seek an order

compelling arbitration in accordance with the Mandatory Arbitration Provision.

Under §4 of the FAA and the Fleet Agreement, the parties are obligated to arbitrate

Petitioners’ misclassification claims and are hereby ordered to do so. The Court also

concludes that the parties must arbitrate any dispute that Petitioners’ demands do

not comply with the Fleet Agreement. The Court denies the parties request for all

other forms of relief.



                                          15
  Case: 1:19-cv-06415 Document #: 51 Filed: 07/20/20 Page 16 of 16 PageID #:727




      Accordingly, the Court stays this action “until arbitration has been had in

accordance with the terms of the [applicable Fleet Agreement].” 9 U.S.C. § 3. The

Clerk shall administratively close this action. Petitioners shall serve a copy of this

Order on the arbitrator.


                                              E N T E R:


Dated: July 20, 2020

                                              MARY M. ROWLAND
                                              United States District Judge




                                         16
